Williams, P. J.,
— Samuel E. Ulman died a resident of Lycoming County, leaving a will, paragraph seven of which reads as follows:
“I give and bequeath to the West Branch National Bank of Williamsport, Pa., as Trustee for Congregation Beth Ha-Shalom, the sum of Five thousand dollars ($5000.00) payable at the death of my wife, without interest, in trust, nevertheless, that the said Trustee shall invest, and from time to time re-invest the said sum in interest bearing securities, and pay the net *620income thereof to the said Congregation Beth Ha-Shalom, of Williamsport, Pa., for the maintenance of the Church, and should such Congregation at any time cease to exist, then the whole of said principal sum with accrued and undistributed interest, shall be distributed among such non-sectarian charities of the City of Williamsport, as the said Trustee may designate.”
At . the present time the West Branch Bank and Trust Company is the trustee of the fund set up in paragraph seven of Ulman’s will. The principal amount of the fund at the present time is $956.79. The Congregation Beth Ha-Shalom has petitioned this court to terminate this trust because it has failed in its purpose. The trustee does not object to this termination because of the smallness of the income.
In the opinion of the court the amount is so small that the congregation would not, under any circumstances, receive worthwhile or substantial benefits. We are of the opinion that it would be impracticable to preserve the trust. De minimis non curat lex: Bristol-Myers Company v. Lit Brothers, Inc., 336 Pa. 81; Brown Trust, 10 D. & C. 2d 93.
We are of the opinion that the Congregation Beth Ha-Shalom should receive the entire fund. There is in the will a provision that if the congregation ceases to exist, then the principal is to be distributed among nonsectarian charities of Williamsport as the trustee may designate. We are of the opinion that the congregation will never cease to exist and that such a contingency is remote indeed.
And now,. October 23, 1957, the trust made by paragraph seven of the last will and testament of Samuel E. Ulman is terminated. The West Branch Bank and Trust Company is hereby directed to distribute the proceeds of said trust in its hands, to Congregation Beth Ha-Shalom, after all proper charges and expenses have been paid.